  Case 19-26803         Doc 27      Filed 10/25/19 Entered 10/25/19 13:40:47           Desc Main
                                      Document     Page 1 of 3




Peter J. Kuhn (USB #3820)
UNITED STATES DEPARTMENT OF JUSTICE
Office of the United States Trustee
405 South Main Street, Suite 300
Washington Federal Bank Building
Salt Lake City, UT 84111
Telephone:     (801) 524-5734
Facsimile:     (801) 524-5628
Email: Peter.J.Kuhn@usdoj.gov

Attorney for Patrick S. Layng, United States Trustee


                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION

 In re:
                                                         Bankruptcy Case No. 19-26803 JTM
 SHANE MARQUISE TRICE,                                              (Chapter 13)
                                                               Judge Joel T. Marker
                          Debtor.

 EX-PARTE MOTION FOR AN ORDER AUTHORIZING UNITED STATES TRUSTEE
 TO CONDUCT AN EXAMINATION OF CURRENT OCCUPANT OF 14997 S. EAGLE
      CREST DR., DRAPER, UT 84020, PURSUANT TO RULE 2004 OF THE
                         BANKRUPTCY RULES


          Peter J. Kuhn, Attorney for the United States Trustee, hereby moves this Court ex-parte

for an order allowing him to conduct the examination of Current Occupant of 14997 S. Eagle

Crest Dr., Draper, UT 84020, pursuant to Rule 2004 of the Bankruptcy Rules.

          In support of this Motion, the United States Trustee respectfully represents as follows:

   1. On September 16, 2019, a pro se “bare bones” voluntary petition for relief under Chapter

          13 was hand-delivered to the Bankruptcy Court.

   2. Upon information and belief, this case was filed solely to stop the foreclosure sale of real

          property located at 14997 S. Eagle Crest Dr., Draper, UT 84020.
  Case 19-26803      Doc 27      Filed 10/25/19 Entered 10/25/19 13:40:47            Desc Main
                                   Document     Page 2 of 3




   3. The United States Trustee has opened an investigation relative to the filing of this case

       and the possible involvement of a Bankruptcy Petition Preparer or an unlicensed person

       engaged in the unlawful practice of law.

   4. The aforesaid investigation, in part, goes to the issues of violations of 11 U.S.C. § 110.

   5. The United States Trustee seeks leave to conduct the Rule 2004 Examination of Current

       Occupant of 14997 S. Eagle Crest Dr., Draper, UT 84020 at the office of the United

       States Trustee, 405 South Main Street, Suite 300, Washington Federal Bank Building,

       Salt Lake City, UT 84111, under oath administered by an attorney for the United States

       Trustee’s Office using an electronic recording device in lieu of obtaining a court reporter.

       The recording of the examination shall only be transcribed upon request and payment for

       the transcription by the requesting party.

   6. Unless otherwise stipulated in writing, the United States Trustee will provide Current

       Occupant of 14997 S. Eagle Crest Dr., Draper, UT 84020 not less than 14 days written

       notice of the examination and the attendance of Current Occupant of 14997 S. Eagle

       Crest Dr., Draper, UT 84020 and the production of documents will comply with Fed. R.

       Bankr. P. 2004(c).

   WHEREFORE, the Attorney for the United States Trustee prays that this Court enter an

order allowing him to conduct the examination of Current Occupant of 14997 S. Eagle Crest Dr.,

Draper, UT 84020, pursuant to Rule 2004 of the Bankruptcy Rules.




                                                    2
Case 19-26803   Doc 27   Filed 10/25/19 Entered 10/25/19 13:40:47         Desc Main
                           Document     Page 3 of 3




    DATED: October 25, 2019

                                         Respectfully Submitted,


                                                          /s/
                                         Peter J. Kuhn
                                         Attorney for Patrick S. Layng,
                                         United States Trustee




                                     3
